Mr. Presiding Justice Burke dissenting in part: The City contends that if a rebate be payable, it is entitled to share therein, and argues that as a municipal corporation and not as the owner of any lot, block, tract or parcel of land specially benefited by or specially assessed for the cost of the North Michigan avenue improvement, it is entitled to participate in any rebate declared and paid under the provisions of section 93 of the Local Improvement Act (sec. 84 — 93, ch. 24, 111. Rev. Stat. 1941 [Jones 111. Stats. Ann. 21.2319]) out of the surplus special assessment funds which remained in the hands of the defendant after payment in full of all costs incurred for the making of the improvement. Defendant contends that its share should be in proportion to the amount paid by it out of its general bond funds and other general tax funds as “its public benefit assessment” for the cost of the improvement. I cannot agree with the position of the City on this point. Section 93 provides that if upon settlement with the contractor and full payment of all vouchers or bonds, there shall be any surplus remaining in such special assessment, it shall be the duty of the proper authorities of the City to at once cause a rebate to be declared upon each lot, block, tract or parcel of land assessed, of its pro rata proportion of such surplus. I agree with the plaintiff that section 93 is the controlling section of the statute in this ease. Nowhere is there a suggestion that any such rebate should be paid out of such surplus on account of, or by relation to the so-called ‘ ‘ public benefit assessment” which the law requires to be paid out of general tax funds because of the generál public benefits accruing from, the improvement. The legislative mandate contained in section 93 is clear and unambiguous. In my opinion the court was right in decreeing that no portion of the rebate be paid to the City of Chicago. I agree with the contention of the City that there is no basis for the allowance of interest in this case. Here the money was rightfully obtained by the City but wrongfully withheld. The City, in opposing the claims of the property owners, did so in good faith. Under the circumstances, it cannot be said that there was an unreasonable or vexatious delay.